FILE COPY



             Appellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                           No. 04-14-00257-CV

                  IN RE Richard THOMAS, Thomas Family Property Company, Ltd.,
                               Michael Thomas, and William Thomas

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

         On April 15, 2014, relators Richard Thomas, Thomas Family Property Company, Ltd.,
Michael Thomas and William Thomas filed a petition for writ of mandamus and motion for
emergency temporary stay of the jury trial set in the underlying proceeding pending a ruling on the
mandamus petition. The court has considered the petition for writ of mandamus and is of the opinion
that relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus and
the motion for emergency temporary stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.


           It is so ORDERED on April 17th, 2014.


                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 17th day of April, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court

1 This proceeding arises out of Cause No. 2010-PC-0613, styled In re Estate of Margaret E. Thomas, Deceased and

Robert E. Thomas v. Richard W. Thomas, Individually and as Independent Executor of the Estate of Margaret E.
Thomas, and as Trustee of the Robert E. Thomas Children's Family Trust, and as Trustee of the Pamela T. Sheet's
Thomas Children's Trust, and as Trustee of the Thomas Grandchildren's Trust; and Thomas Family Property
Company, Ltd., pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer
presiding.